        Case: 1:19-cv-00202-DAS Doc #: 25 Filed: 03/05/21 1 of 1 PageID #: 62




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

RICHARD WHITE                                                                            PLAINTIFF

v.                                                                            No. 1:19CV202-DAS

MAJOR OWING
C.O. DALLAS                                                                        DEFENDANTS


                                      FINAL JUDGMENT

       In accordance with the memorandum opinion entered this day, the instant case is

DISMISSED with prejudice for failure to state a claim upon which relief could be granted, counting

as a “STRIKE” under 28 U.S.C. § 1915(g).

       SO ORDERED, this, the 5th day of March, 2021.


                                                     /s/ David A. Sanders
                                                     DAVID A. SANDERS
                                                     UNITED STATES MAGISTRATE JUDGE
